  Case 19-09587        Doc 40     Filed 06/01/20 Entered 06/01/20 15:47:46              Desc Main
                                    Document     Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )       CASE NO. 19 B 09587
         Mary Edwards,                         )       HON. Carol A. Doyle
                                               )       CHAPTER 13
         DEBTOR.                               )

                                      NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;

         Carrington Mortgage Services, LLC as servicing agent for Wilmington Savings Fund
         Society, FSB, as trustee of Stanwich Mortgage Loan Trust A, c/o Kinnera Bhoopal,
         McCalla Raymer Leibert Pierce, LLC, 1 North Dearborn, Suite 1200, Chicago, IL 60611;

         Wilmington Savings Fund Society, FSB, as Trustee of Stanwich Mortgage Loan Trust A,
         c/o Kinnera Bhoopal, McCalla Raymer Leibert Pierce, LLC, 1 North Dearborn, Suite
         1200, Chicago, IL 60611;

         See the attached Service List.

         Please take notice that on June 23, 2020, at 9:30 a.m., I shall appear before the Honorable
Judge Doyle in Courtroom 742 in the Federal Dirksen Building, 219 S. Dearborn Street, Chicago,
Illinois, or any judge sitting in her place, and present the attached motion.

        This motion will be presented and heard telephonically. No personal appearance in court
is necessary or permitted. To appear and be heard telephonically on the motion, you must set up and
use an account with Court Solutions, LLC. You can set up an account at www.CourtSolutions.com
or by calling Court Solutions at (917) 746-7476.

         If you object to this motion and want it called on the presentment date above, you must file
a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.
  Case 19-09587       Doc 40     Filed 06/01/20 Entered 06/01/20 15:47:46            Desc Main
                                   Document     Page 2 of 6



                                     PROOF OF SERVICE

        The undersigned, an attorney, certifies that he sent this notice and the attached motion on
June 1, 2020, to the Chapter 13 Trustee listed above via electronic court notification and to the
creditors listed above and the attached service list via U.S. Mail with postage prepaid from the
mailbox located at 20 S. Clark Street, Chicago, IL 60603.



                                                             /s/ Nicholas Landi______
                                                             Attorney for Debtor

                                                             The Semrad Law Firm, LLC
                                                             20 S. Clark Street, 28th Floor
                                                             Chicago, IL 60603
                                                             (312) 913-0625
                                                             nlandi@semradlaw.com
                  Case 19-09587            Doc 40     Filed 06/01/20            Entered 06/01/20 15:47:46     Desc Main
Label Matrix for local noticing                     U.S. Document
                                                         Bankruptcy Court Page 3 of 6              AMERIMARK PREMIER
0752-1                                              Eastern Division                               Po Box 2845
Case 19-09587                                       219 S Dearborn                                 Monroe, WI 53566-8045
Northern District of Illinois                       7th Floor
Eastern Division                                    Chicago, IL 60604-1702
Mon Jun 1 11:25:28 CDT 2020
AT&T Corp                                           Advocate Health Care                           AmeriCash Loans, L.L.C.
% AT&T Services, Inc.                               PO Box 1123                                    P.O. Box 1728
Karen Cavagnaro, Esq.                               Minneapolis, MN 55440-1123                     Des Plaines, IL 60017-1728
One AT&T Way, Room 3A104
Bedminster, NJ 07921-2693

Americash - Bankruptcy                              Baptist Memorial Hospital                      Brandon S. Lefkowitz
Mkt Square Shop Ctr 180 S Bolingbrook Dr            6019 Walnut Grove Rd                           29777 Telegraph Rd
Bolingbrook, IL 60440-2852                          Memphis, TN 38120-2113                         Suite 2440
                                                                                                   Southfield, MI 48034-7667


CARRINGTON MORTGAGE SE                              CONVERGENT OUTSOURCING                         Cavalry SPV I, LLC
PO Box 3489                                         800 SW 39TH ST                                 500 Summit Lake Drive, Ste 400
Anaheim, CA 92803-3489                              RENTON, WA 98057-4927                          Valhalla, NY 10595-2321



ComEd                                               Commonwealth Edison Company                    DIVERSIFIED CONSULTANT
3 Lincoln Center                                    Bankruptcy Department                          10550 DEERWOOD PARK BLVD
Bankruptcy Section                                  1919 Swift Drive                               JACKSONVILLE, FL 32256-0596
Oakbrook Terrace, IL 60181-4204                     Oak Brook, IL 60523-1502


ENHANCED RECOVERY CO L                              FIRST PREMIER BANK                             Figi’s Gallery
8014 BAYBERRY RD                                    c/o Jefferson Capital Systems LLC PO Box       c/o Creditors Bankruptcy Service
JACKSONVILLE, FL 32256-7412                         c/o Linda Dold                                 P O Box 800849
                                                    Saint Cloud, MN 56302                          Dallas, TX 75380-0849


Illinois Bell Telephone Company                     (p)JEFFERSON CAPITAL SYSTEMS LLC               MONROE AND MAIN
%AT&T Services, Inc                                 PO BOX 7999                                    PO Box 2840
Karen A Cavagnaro - Lead Paralegal                  SAINT CLOUD MN 56302-7999                      Monroe, WI 53566-8040
One AT&T Way, Room 3A104
Bedminster, NJ 07921-2693

MONTGOMERY WARD                                     Monroe & Main                                  Montgomery Ward
1112 7TH AVE                                        c/o Creditors Bankruptcy Service               c/o Creditors Bankruptcy Service
MONROE, WI 53566-1364                               P O Box 800849                                 P O Box 800849
                                                    Dallas, TX 75380-0849                          Dallas, TX 75380-0849


Nicor Gas                                           ONEMAIN                                        ONEMAIN FI
PO Box 0632                                         605 Munn Rd E                                  PO BOX 1010
Aurora, IL 60507-0632                               Fort Mill, SC 29715-8421                       EVANSVILLE, IN 47706-1010



OneMain Financial                                   PORTFOLIO RECOV ASSOC                          Premier Bankcard, Llc
605 Munn Rd E                                       PO Box 41067                                   Jefferson Capital Systems LLC Assignee
Fort Mill, SC 29715-8421                            Norfolk, VA 23541-1067                         Po Box 7999
                                                                                                   Saint Cloud Mn 56302-7999
                  Case 19-09587           Doc 40       Filed 06/01/20          Entered 06/01/20 15:47:46             Desc Main
South Suburban Hospital                              Stoneberry
                                                          Document           Page 4 of 6                  WEBBANK/FINGERHUT
17800 Kedzie Ave                                     c/o Creditors Bankruptcy Service                     7075 Flying Cloud Dr
Hazel Crest, IL 60429-0989                           P O Box 800849                                       Eden Prairie, MN 55344-3532
                                                     Dallas, TX 75380-0849


Wilmington Savings Fund Society, FSB                 Wilmington Savings Fund Society, FSB, as tru         Wilmington Savings Fund Society, FSB, as tru
Carrington Mortgage Services, LLC                    c/o Lesley D. Lueke, ALDRIDGE PITE, LLP              c/o McCalla Raymer Leibert Pierce, LLC
1600 South Douglass Road                             4375 Jutland Drive, Suite 200                        Bankruptcy Department
Anaheim, CA 92806                                    P.O. Box 17933                                       1544 Old Alabama Road
( 92806-5951                                         San Diego, CA 92177-7921                             Roswell, GA 30076-2102

nicor gas                                            Andrew B Carroll                                     Mary Edwards
po box 549                                           The Semrad Law Firm LLC                              15940 Page Ave
aurora il 60507-0549                                 20 S Clark St Floor 28                               Harvey, IL 60426-4923
                                                     Chicago, IL 60603-1811


Nicholas J Landi                                     Patrick S Layng                                      Tom Vaughn
Semrad Law Firm LLC                                  Office of the U.S. Trustee, Region 11                55 E. Monroe Street, Suite 3850
20 S. Clark Street #28                               219 S Dearborn St                                    Chicago, IL 60603-5764
Chicago, IL 60603-1811                               Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


JEFFERSON CAPITAL SYST                               (d)Jefferson Capital Systems LLC
16 MCLELAND RD                                       Po Box 7999
SAINT CLOUD, MN 56303                                Saint Cloud Mn 56302-9617




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Carrington Mortgage Services, LLC as servi        (u)Wilmington Savings Fund Society, FSB, as T        End of Label Matrix
                                                                                                          Mailable recipients     41
                                                                                                          Bypassed recipients      2
                                                                                                          Total                   43
 Case 19-09587         Doc 40   Filed 06/01/20 Entered 06/01/20 15:47:46           Desc Main
                                  Document     Page 5 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE:                                      )
                                            )        CASE NO. 19 B 09587
         Mary Edwards,                      )        HON. Carol A. Doyle
                                            )        CHAPTER 13
         DEBTOR.                            )

                                MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Mary Edwards, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC and hereby moves this Honorable Court to modify the confirmed
Chapter 13 Plan, and Debtor states the following:

         1.   On April 2, 2019, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

              U.S.C.

         2.   This Honorable Court confirmed the Debtor’s Chapter 13 Plan of reorganization

              on May 28, 2019.

         3.   The confirmed Chapter 13 Plan allows for secured creditors to be paid 100.00%

              of their allowed claims, and general unsecured creditors without priority to be

              paid 10.00% of their allowed claims.

         4.   The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

              Chapter 13 Trustee in the amount of $315.00 monthly for 36 months.

         5.   On October 1, 2019, this Honorable Court entered an Order modifying Debtor’s

              confirmed Chapter 13 Plan and increased plan payments to $345.00 per month for

              the remainder of the plan.

         6.   Debtor incurred unanticipated medical expenses in November of 2019, as she has

              a pacemaker implanted, due to a heart condition. Due to the said expenses, Debtor

              could not maintain her monthly plan payments. As a result, a default accrued.
 Case 19-09587       Doc 40     Filed 06/01/20 Entered 06/01/20 15:47:46              Desc Main
                                  Document     Page 6 of 6



       7.     The said expenses have been paid in full and Debtor can continue making timely

              plan payments moving forward.

       8.     There is room in the Plan to defer the current default.

       9.     Debtor respectfully requests this Honorable Court to defer the current plan default

              to the end of the plan of reorganization.

       10.    Debtor is in a position to proceed with the instant case.

       11.    Debtor filed the instant case in good faith and intends to complete the plan of

              reorganization.



WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A.     That this Honorable Court enter an Order deferring the current plan default to the

              end of the Chapter 13 Plan of reorganization; and

       B.     For such other and further relief as the Court deems fair and proper.


                                                            Respectfully submitted,
                                                            /s/ Nicholas Landi_____
                                                            Attorney for Debtor
                                                            The Semrad Law Firm, LLC
                                                            20 S. Clark Street, 28th Floor
                                                            Chicago, IL 60603
                                                            312-913-0625
